Name: Commission Regulation (EC) No 1304/97 of 4 July 1997 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: animal product;  trade policy;  European Union law
 Date Published: nan

 Avis juridique important|31997R1304Commission Regulation (EC) No 1304/97 of 4 July 1997 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 177 , 05/07/1997 P. 0008 - 0010COMMISSION REGULATION (EC) No 1304/97 of 4 July 1997 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas, because of the current reduced consumption of beef and veal in the Community, prices continue to be low; whereas the situation calls for support measures;Whereas, to that end, certain derogations should be made from Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 2368/96 (4), in respect of invitations to tender opened in the third quarter of 1997;Whereas, in order for intervention to provide a full response to the serious situation on the market, the list of eligible qualities laid down for the United Kingdom and Ireland should be extended; whereas the abovementioned Regulation should also be supplemented, on an exceptional and temporary basis and for the sake of fairness, to allow the buying-in of carcases of young bovine animals in conformation classes S and E in Member States where production of those classes predominates and the market prices are regularly recorded; whereas, finally, the maximum quantities of products of category A, classes 02 and 03, eligible for intervention in the Member States referred to in the third subparagraph of Article 4 (1) should be increased;Whereas, as demand is low at this time of year for certain less value cuts, including the flank, buying-in for intervention of forequarters of the 'Pistola` type, which include the abovementioned flank, should also be authorized; whereas the conditions for the acceptance of forequarters should be specified;Whereas, following the buying-in of forequarters, the price of such products should be defined on the basis of carcase prices;Whereas, by way of an exception, the maximum weight provided for in Article 4 (2) (h) of Regulation (EEC) No 2456/93 has not applied; whereas there should be a gradual return to the weight limit originally laid down;Whereas the closing dates for the submission of tenders are the second and fourth Tuesdays of the month; whereas, in view of the public holidays in August 1997, the closing dates for the third quarter of 1997 should be changed for practical reasons;Whereas the present difficult situation in the beef and veal sector makes it appropriate, temporarily, to maintain the revised amount of the increase applicable to the average market price used to define the maximum buying-in price;Whereas the rules on the quick-freezing of boned meat and of meat on the bone should be specified, as should the rules on the hanging of carcases;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding the first subparagraph of Article 4 (1) of Regulation (EEC) No 2456/93:(a) The additional products not included in Annex III to that Regulation which may be bought into intervention shall be as follows:UNITED KINGDOMGreat Britain- Category A, class U2 and class U3,- Category A, class R2 and class R3,- Category A, class O2 and class O3,- Category C, class U3 and class U4,- Category C, class O3 and class O4.Northern Ireland- Category A, class U2 and class U3,- Category A, class R2 and class R3,- Category A, class O2 and class O3,- Category C, class O3 and class O4.IRELAND- Category C, class O4.The difference between the intervention price for the quality R3 and that for quality O4 shall be ECU 30 per 100 kilograms.The coefficient to be used for converting tenders submitted for quality R3 into tenders for quality O4 shall be 0,914 (middle class);(b) Products in category A falling within conformation classes S2, S3, E2 and E3 in accordance with the Community classification scale may be bought into intervention in Member States which regularly record the prices for those qualities and where classes S and E accounted for at least 50 % of the animals slaughtered in category A in 1995.The coefficients to be used for converting from quality R3 into qualities S2, S3, E2 and E3 shall be 1,365, 1,304, 1,228 and 1,156 (middle class) respectively.2. Notwithstanding Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought in;(b) the following may be bought in:- forequarters five-rib straight cut from the carcases or half-carcases referred to in that paragraph; the price of forequarters shall be derived from the carcase price using the coefficient 0,80,- forequarters with the flank attached obtained from a five-rib 'Pistola` cut from the carcases or half-carcases referred to in that paragraph and intended for boning in accordance with Title II: the price of forequarters shall be derived from the carcase price using the coefficient 0,68.3. Notwithstanding Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of carcases as referred to in the above provision shall be:(a) 360 kilograms for carcases of animals in categories A and C, conformation classes U, R and O;(b) 450 kilograms for carcases of animals in category A, conformation classes S and E.4. Notwithstanding the first sentence of Article 10 of Regulation (EEC) No 2456/93, during the third quarter of 1997, the deadline for the submission of tenders shall expire at 12 noon (Brussels time):- on the second and fifth Tuesdays of July,- on the third Tuesday of August,- on the second and fourth Tuesdays of September.5. Notwithstanding Article 14 (1) of Regulation (EEC) No 2456/93:(a) the increase applicable, in accordance with the first sentence, to the average market price shall be ECU 14 per 100 kilograms carcase weight;(b) the increase applicable, in accordance with the second sentence, to the average market price shall be ECU 7 per 100 kilograms carcase weight.6. Notwithstanding Article 17 of Regulation (EEC) No 2456/93, where take-over is limited to forequarters, the latter must be presented together with the corresponding hindquarters in order to be accepted by the intervention agency, so that the maximum weight, presentation and classification of the carcases from which they originate may be verified.However, where preliminary inspection of the forequarters and hindquarters has been conducted under the conditions referred to in paragraph 3 of that Article, the forequarters accepted during that inspection may be presented without the hindquarters for definitive take-over at the intervention centre after being transported there in a sealed means of transport.7. Notwithstanding point 2 (c) of Annex V to Regulation (EEC) No 2456/93, for the purposes of this Regulation, forequarters shall mean:- cut from the carcase after cooling in accordance with the conditions laid down in point 5,- five-rib straight cut, or- five-rib Pistola cut with flank attached.8. Notwithstanding the first paragraph of point 1.2.8. 'Intervention flank` of Annex VII to Regulation (EEC) No 2456/93, where the forequarter is obtained as the result of a Pistola cut, the entire flank shall be separated from the Pistola forequarter at the level of the fifth rib.Article 2 Regulation (EEC) No 2456/93 is hereby amended as follows:1. the following paragraph is added to Article 28:'The temperature of freezing of boned meat shall be such as to give an internal temperature equal to or lower than minus 7 °C within a maximum of 36 hours.`;2. Annex IV is replaced by the Annex to this Regulation;3. the first sentence of point 2 (a) of Annex V is replaced by the following:'(a) carcase: the whole body of the slaughtered animal hung from the slaughterhouse hook by the hamstring after bleeding, evisceration and skinning, presented:`.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 shall apply to invitations to tender opened during the months of July, August and September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 323, 13. 12. 1996, p. 6.ANNEX 'ANNEX IVMaximum quantities of products of Category A, classes 02 and 03, eligible for intervention in the Member States referred to in the third subparagraph of Article 4 (1)>TABLE>